KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the State penitentiary for a term of four years.
Appellant brings forward fifteen bills of exception which we are unable to properly appraise in view of the fact that the statement of facts was not approved by the trial court until the 5th day of June which was 91 days after notice of appeal was given. Therefore, we cannot consider the same. The clerk of the court was not authorized to file the same before the trial court had approved it. In support of the opinion here expressed, we refer to the following authorities: Brady v. State, 148 Tex. Cr. R. 368 (187 S. W. (2d) 224) ; McHenry v. State, 141 Tex. Cr. R. 118 (147 S. W. (2d) 488) ; and Hollingsworth v. State, 205 S. W. (2d) 604. The State’s attorney suggests thát the statement of facts be stricken, which is accordingly done.
The indictment seems to be in due form, therefore, the judgment of the trial court should be affirmed and it is so ordered.
Opinion approved by the Court.